DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1, 3, 5-8, 10, 12-20 as filed 4/6/22 is/are allowed.

Rejoinder
Claim(s) 1 directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP§ 821.04(b), claims 8, 10-12, directed to a separate method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 10/28/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim maybe subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211,1215, 170 USPQ129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with PAUL RATZMANN on 6/29/22.
The application has been amended as follows: 
----
1. (Currently Amended) A filter element having a central axis, comprising:
a first endplate having a first central aperture;
a second endplate having a second central aperture;
a filter material positioned between the first endplate and the second endplate and having an axial passageway extending therebetween and along the central axis, the axial passageway axially aligned with the first central aperture and the second central aperture; and
a plurality of fingers attached to the first endplate and positioned circumferentially about the central axis and extending parallel therewith, each finger having a lip that extends from a surface of its respective finger for axial engagement with a respective nodule, of a plurality of nodules, of a filter head wherein the lip of reach respective finger extends radially outward, such that the filter element is attached to the to the filter head by passing each finger to one side or the other of a respective nodule, and by rotationally twisting the filter element about the filter head and about the central axis until each finger is axially aligned with a respective nodule;
wherein the nodules each extend radially inward and the lips each extend radially outward, such that the lips and nodules overlap with one another such that an axial interference is caused between the lips and the nodules when each finger is axially aligned with the respective nodule.  
2. (Canceled)  
3. (Currently Amended) The filter element of claim [[2]]1, wherein the filter head includes a cavity that is partially formed by a wall that extends circumferentially about the central axis, and having the plurality of nodules extend from the wall.  
4. (Cancelled) 
5. (Original) The filter element of claim 3, wherein each finger includes a peak central surface and side surfaces that taper away from the peak central surface, such that when the filter element is rotationally twisted about the filter head, one of the side surfaces engages against an axial rib within the cavity.  
6. (Original) The filter element of claim 1, further comprising an inner support structure that is positioned within the axial passageway of the filter material, the inner support structure including a first inner extension and a second inner extension, the first inner extension having a first surface at a first axial location and the second inner extension having a second surface at a second axial location, both the first surface and the second surface facing toward the first endplate, such that, when a function carrier is inserted through the first endplate, then an axial surface of the function carrier interferes with the first surface.  
7. (Original) The filter element of claim 6, wherein when the function carrier is inserted through the second endplate, then the axial surface of the function carrier does not interfere with either the first surface or the second surface.  
8. (Currently Amended) A method of fabricating a filter for an engine, comprising:
positioning a filter material between a first endplate and a second endplate, the filter material having an axial passageway extending therebetween and along a central axis of the filter, the axial passageway axially aligned with a first central aperture of the first end plate and with a second central aperture of the second endplate;
forming a plurality of fingers to the first endplate and positioned circumferentially about the central axis and extending parallel therewith, each finger having a lip that extends from a surface of its respective finger for axial engagement with a respective nodule, of a plurality of nodules, of a filter head; and
attaching the lip of reach respective finger to extend radially outward, such that the filter element is attached to the to the filter head by passing each finger to one side or the other of a respective nodule, and by rotationally twisting the filter element about the filter head and about the central axis until each finger is axially aligned with a respective nodule;
 wherein the nodules each extend radially inward and the lips each extend radially outward, such that the lips and nodules overlap with one another such that an axial interference is caused between the lips and the nodules when each finger is axially aligned with the respective nodule.  
9. (Canceled)  
10. (Currently Amended) The method of claim [[9]]8, wherein the filter head includes a cavity that is partially formed by a wall that extends circumferentially about the central axis, and having the plurality of nodules extend from the wall.  
11. (Cancelled).  
12. (Original) The method of claim 10, further comprising forming each finger having a peak central surface and side surfaces that taper away from the peak central surface, such that when the filter element is rotationally twisted about the filter head, one of the side surfaces engages against an axial rib within the cavity.  
13. (Currently Amended) A filter assembly having a central axis, comprising:
a filter element comprising:
a first endplate having a first central aperture;
a second endplate having a second central aperture;
a filter material positioned between the first endplate and the second endplate and having an axial passageway extending therebetween and along the central axis, the axial passageway axially aligned with the first central aperture and the second central aperture; and
a plurality of fingers attached to the first endplate and positioned circumferentially about the central axis and extending parallel therewith, each finger having a lip that extends radially outward from a surface of its respective finger;
a filter head having a cavity that is partially formed by a wall that extends circumferentially about the central axis, and having a plurality of nodules extending from the wall;
wherein the filter element is attached to the to the filter head by passing each finger to one side or the other of a respective nodule, and by rotationally twisting the filter element about the filter head and about the central axis until each lip is axially aligned with a respective nodule;
 wherein the nodules each extend radially inward and the lips each extend radially outward, such that the lips and nodules overlap with one another such that an axial interference is caused between the lips and the nodules when each finger is axially aligned with the respective nodule.    
14. (Currently Amended) The filter assembly of claim 13, wherein the nodules are positioned on an inner surface of the wall
15. (Original) The filter assembly of claim 13, wherein the filter element includes an axial protuberance that extends axially into the cavity, the axial protuberance having a filter exit passageway passing therethrough.  
16. (Currently Amended) The filter assembly of claim 15, wherein the fingers are positioned in 
17. (Original) The filter assembly of claim 13, wherein the filter head includes a plurality of axially facing ribs that extend radially from proximate the cavity to an inner wall of the cavity.  
18. (Original) The filter assembly of claim 17, wherein each finger includes a peak central surface and side surfaces that taper away from the peak central surface, such that when the filter element is rotationally twisted about the filter head, one of the side surfaces engages against one of the axially facing ribs within the cavity.  
19. (Original) The filter assembly of claim 13, wherein the filter element further comprises an inner support structure that is positioned within the axial passageway of the filter material, the inner support structure including a first inner extension and a second inner extension, the first inner Reply to Office Action of January 6, 2022extension having a first surface at a first axial location and the second inner extension having a second surface at a second axial location, both the first surface and the second surface facing toward the first endplate, such that, when a function carrier is inserted through the first endplate, then an axial surface of the function carrier interferes with one or both of the first surface and the second surface.  
20. (Currently Amended) The filter assembly of claim [[18]]19, wherein when the function carrier is inserted through the second endplate, then the axial surface of the function carrier does not interfere with either the first surface or the second surface.
----
	


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777